Citation Nr: 0723930	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1943 to June 
1945 and from November 1945 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2007.  A transcript of 
that hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO denied service connection for a left knee 
disability in an April 1955 rating decision, which the 
veteran did not appeal.

2.  Evidence received since the April 1955 rating decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1955 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  No new and material evidence has been received since the 
April 1955 rating decision to reopen a claim for service 
connection for a left knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for a knee injury in September 1953.  The RO 
denied the claim in an April 1955 rating decision.  Although 
it notified the veteran of the denial, he did not initiate an 
appeal.  Therefore, the RO's decision of April 1955 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's February 2006 rating decision 
found no new and material evidence to reopen the claim.  
However, the statement of the case issued in July 2006 made 
no mention of new and material evidence in its reasons for 
decision and appeared to deny the claim on the merits.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for the disability in issue.  

The veteran claims that his left knee disability is the 
result of a cold injury sustained in 1945.  The RO denied 
service connection for a left knee disability in its April 
1955 rating decision because there was no history of a left 
knee disorder in service.  Evidence of record at the time of 
the April 1955 rating decision consists of service medical 
records and other service records as well as the report of a 
February 1955 VA examination.  

Evidence received since the April 1955 rating decision 
consists of the report of a VA joints examinations dated 
August 2005, excerpts from the book Marauder Men: An Account 
of the Martin B-26 Marauder by John O. Moench, as well as the 
veteran's several written statements and testimony during the 
July 2006 DRO hearing and May 2007 Travel Board hearing.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  The allegation 
that a disorder was incurred or aggravated in service is 
implicit in any claim for service-connected disability 
benefits. Thus, to the extent the veteran's testimony and 
statements may be considered evidence, the veteran's basic 
allegation of in-service injury is considered redundant of 
the record at the time of the April 1955 denial.  Moreover, 
the veteran's testimony cannot supply the needed etiological 
link between a current left knee disability and his military 
service.  See Magana v. Brown, 7 Vet. App. 224, 227-28 
(1994); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The VA joints examination report is new and reflects evidence 
of current osteoarthritic degenerative changes of both knees, 
and therefore relates to an unestablished fact necessary to 
substantiate the claim.  However, this evidence does not 
include a competent opinion that relates the veteran's 
current osteoarthritic degenerative changes of the left knee 
to service or to any service-connected disability.  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, 
none of the medical evidence of record establishes a nexus 
between the veteran's current let knee disability and his 
period of active service.  In fact, the veteran testified at 
his May 2007 Travel Board hearing that a doctor has never 
categorically suggested that his left knee disability results 
from his period of active service or his service-connected 
right knee disability.  Therefore, this evidence does not 
raise a reasonable possibility of substantiating the claim 
and is not new and material.  38 C.F.R. § 3.156(a).  

The veteran has also submitted excerpts from the book 
Marauder Men: An Account of the Martin B-26 Marauder by John 
O. Moench, which he cites as new and material evidence that 
explains why there is no record of a cold injury to his left 
knee in service.  However, the book excerpts do not relate to 
an unestablished fact necessary to substantiate the claim, 
nor do they include a competent opinion that relates the 
veteran's current osteoarthritic degenerative changes of the 
left knee to service.  Therefore, this evidence does not 
raise a reasonable possibility of substantiating the claim 
and is not new and material.  38 C.F.R. § 3.156(a).  

Finally, the Board notes that the veteran's statements and 
testimony offered his personal opinion that his left knee 
disability is related to service.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's personal assertion that he left knee disability due 
to a cold injury sustained in service is not competent 
evidence and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that no new and material 
evidence has been received to reopen the claim for service 
connection for bilateral hearing loss. Id.  The claim is not 
reopened.  38 U.S.C.A. § 5108.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
April 2005, as well as in the July 2006 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2006 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Furthermore, the veteran was informed to send any evidence in 
his possession which he felt would support his claim by 
letter dated April 2005.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was provided with 
disability rating and effective date notice by correspondence 
dated March 2006.  In addition, the Board finds that the 
veteran was provided with general notice of the type of 
evidence necessary to reopen his previously denied service 
connection claim by letter dated April 2005.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and multiple VA examinations.  See 
38 U.S.C.A. § 5103A(d).  In addition, the veteran provided 
book excerpts as well lay evidence in the form of his own 
written statements and testimony at his July 2006 DRO hearing 
and May 2007 Travel Board hearing.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a left knee disability is not 
reopened.  The appeal is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


